Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with T.J. Clark (Reg. 54,039) on 5/2/2022.
3.        The application has been amended as followings:

1. (Currently Amended) An apparatus for receiving power in a wireless power transfer system, comprising:
a power receiving element;
a tuning and current doubler circuit operably coupled to the power receiving element, wherein the tuning and current doubler circuit includes a first diode, a second diode, and a single inductor, wherein the single inductor is only one inductor of the tuning and current doubler circuit, wherein:
a cathode end of the first diode is electrically coupled to the single inductor, a first terminal of a capacitor, and the power receiving element; an anode end of the first diode is electrically coupled to an anode end of the second diode and to a ground; and
a cathode end of the second diode is electrically coupled to a second terminal of the capacitor and the power receiving element;
a power flow controller circuit including a transistor device operably coupled to the tuning and current doubler circuit; and
a controller operably coupled to the power receiving element and the power flow controller circuit and configured to detect a signal in the power receiving element and to synchronize the power flow controller circuit based on the signal.
12. (Currently Amended) A method of controlling a receiver in a wireless power transfer system, comprising:
detecting a signal in a power receiving element, wherein the signal is at an operating frequency; determining a synchronization point in the signal;
activating a transistor device in a power flow controller based on the synchronization point and the operating frequency; and
wherein a tuning and current doubler circuit is operably coupled to the power receiving element and includes a first diode, a second diode, and a single inductor, wherein the single inductor is only one inductor of the tuning and current doubler circuit, wherein:
a cathode end of the first diode is electrically coupled to the single inductor, a first terminal of a capacitor, and the power receiving element:
an anode end of the first diode is electrically coupled to an anode end of the second diode and to a ground; and
a cathode end of the second diode is electrically coupled to a second terminal of the capacitor and the power receiving element.
20. (Currently Amended) A non-transitory processor-readable storage medium comprising instructions for controlling a receiver in a wireless power transfer, comprising:

code for detecting a signal in a power receiving element, wherein the signal is at an operating frequency;
code for determining a synchronization point in the signal; and
code for activating a transistor device in a power flow controller based on the synchronization point and the operating frequency, wherein a tuning and current doubler circuit is operably coupled to the power receiving element and includes a first diode, a second diode, and a single inductor, wherein the single inductor is only one inductor of the tuning and current doubler circuit, wherein:
a cathode end of the first diode is electrically coupled to the single inductor, a first terminal of a capacitor, and the power receiving element:
an anode end of the first diode is electrically coupled to an anode end of the second diode and to a ground, and
a cathode end of the second diode is electrically coupled to a second terminal of the capacitor and the power receiving element.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power receiving element” in claims 1, 6, 10–11, 12, 15, 17, 20. This element is interpreted under 35 U.S.C. 112(f) as the inductance created by a coil and/or other inductor according to paragraph [0045] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
5. 	Claims 1-20 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 1, 12, 20, Boys (WO 2015/093990 A1) teaches apparatus for receiving power in a wireless power transfer system, comprising: 
a power receiving element (e.g., L1, Fig. 5) (This element is interpreted under 35 U.S.C. 112(f) as the inductance created by a coil and/or other inductor according to para [0045] of applicant’s specification).
a tuning and current doubler circuit (e.g., C1, D2, D3, L2, L3, Fig. 5) operably coupled to the power receiving element (e.g., L1, Fig. 5), wherein the tuning and current doubler circuit includes a first diode (e.g., D1, Fig. 5) a second diode (e.g., D2, Fig. 5), and a inductor ( e.g., L2, Fig. 5), wherein:
a cathode end of the first diode (e.g., D2, Fig. 5) is electrically coupled to the inductor ( e.g., L2, Fig. 5), a first terminal of a capacitor ( e.g. C1, Fig. 5), and the power receiving element ( e.g., L1, Fig. 5):
an anode end of the first diode (e.g., D1, Fig. 5) is electrically coupled to an anode end of the second diode( e.g., D3, Fig. 5) and to a ground ( Gnd between D2 and D3, Fig. 5); and
a cathode end of the second diode ( e.g., D3, Fig. 5) is electrically coupled to a second terminal of the capacitor( e.g., C1, Fig. 5) and the power receiving element ( e.g., L1, Fig. 5);
a power flow controller circuit including a transistor device ( e.g., S1 or S2, Fig. 5) operably coupled to the tuning and current doubler circuit ( e.g., C1, D2, D3, L2, L3, Fig. 5).
	Peterson (US 5,181,159). teaches a controller ( e.g., D2, D3, IC1, 2, 3, 14, Fig. 1) operably coupled to the power receiving element ( e.g., 12 receives power from 10, Fig. 1, and Boys teaches about the power receiving element)  and the power flow controller circuit ( e.g., Q1, Fig. 1) and configured to detect a signal in the power receiving element  ( input signal from 10 at J1, J2, Fig. 1) and to synchronize the power flow controller circuit based on the signal ( see Fig. 1, the switch Q1 is controlled  by the  input signal from 10 at J1, J2 and aligned with the input signal from 10 , Fig. 1)
	However, the prior art of records does not teach or suggest , wherein a tuning and current doubler circuit is operably coupled to the power receiving element and includes a first diode, a second diode, and a single inductor, wherein the single inductor is only one inductor of the tuning and current doubler circuit, and  a cathode end of the first diode is electrically coupled to the single inductor, a first terminal of a capacitor, and the power receiving element in combination with other limitations of the claim.
	Regarding to Claims 2-11, 13-19, they depend on claims 1 or 12 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abu Qahouq (US 20180006555 A1) teaches a double current converter with two transistors and one inductor.
Chappell(US 20150312985 A1) teaches the current doubler requires two storage inductors 60 and 61, connected between ground and the inputs to the diodes 63 and 64 respectively
Zhang (US20170353116A1) teaches about a double current rectifier with two inductors.
                                                                                                                                                                                                      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836